12/14/2021


                                          DA 21-0112
                                                                                         Case Number: DA 21-0112

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 315N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

MARK JAY PRICHARD,

               Defendant and Appellant.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. BDC-2020-666-JA
                       Honorable Michael F. McMahon, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Mark Jay Prichard, Self-Represented, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                       General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Helena, Montana


                                                   Submitted on Briefs: November 3, 2021

                                                              Decided: December 14, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Mark Prichard appeals the order of the First Judicial District Court, Lewis and Clark

County, affirming his conviction for speeding in violation of § 61-8-309(1), MCA, from

the Lewis and Clark County Justice Court. We affirm.

¶3     After an October 23, 2020, bench trial, the Lewis and Clark County Justice Court

found Prichard guilty of operating a motor vehicle at fifty miles per hour in a thirty-five

mile per hour speed zone, in violation of § 61-8-309(1), MCA. Prichard, an attorney and

member of the Montana State Bar, represented himself at the bench trial. The State

presented testimony from Lewis and Clark County Sheriff’s Deputy Chris Norris, who

cited Prichard. Deputy Norris testified that he observed Prichard’s vehicle traveling down

Floweree Road above the speed limit, estimated Prichard’s speed at fifty miles per hour,

and confirmed the speed with his radar gun. Deputy Norris further testified the speed limit

where Prichard was cited was thirty-five miles per hour. On cross-examination, Deputy

Norris testified that he did not know how long the speed limit had been thirty-five miles

per hour in that area.

¶4     The State rested and Prichard indicated he wished to file a motion for a judgment of

acquittal. The Justice Court denied the motion but nonetheless allowed Prichard to argue.

                                             2
Prichard argued he did not believe the State had met its burden of proof. He further argued

the State was required to prove the thirty-five mile per hour speed limit “was actually

established under [§ 61-8-309, MCA] and there was no evidence that that speed limit, that

posted thirty-five, was ever established under [§ 61-8-309, MCA].” The Justice Court

disagreed but allowed Prichard to put on a case.

¶5     After initially declining to testify, then asking to give a closing statement, Prichard

was sworn in to testify. Prichard offered into evidence a copy of a 1997 Session Law

version of § 61-8-303, MCA, to demonstrate “reasonable doubt as to whether the speed

limit, 35 mile an hour speed limit, was established under [§ 61-8-309, MCA] or not.”1 In

his closing argument, Prichard argued the State failed to establish the posted speed limit

was established under § 61-8-309, MCA.

¶6     The Justice Court issued its judgment and order on November 9, 2020, finding

Prichard guilty of operating a vehicle in excess of the thirty-five mile per hour posted speed

limit in violation of § 61-8-309(1), MCA. The Justice Court imposed a 180-day suspended

sentence and a fine of $70. Prichard appealed his conviction to the District Court, which

affirmed Prichard’s conviction.

¶7     The issue raised on appeal is whether sufficient evidence existed to support the

Justice Court’s conviction of Prichard.


1
  The 1997 Session Law repealed a subsection of § 61-8-303, MCA, allowing a thirty-five mile
per hour speed limit on highways under construction or repair or on a highway being surveyed.
Prichard contends the speed limit on Floweree Road could have been set under this repealed
subsection. It is often said there are two seasons in Montana: winter and construction season.
However, Prichard’s argument ignores the short-term nature of roadwork and implies
Floweree Road has been under construction or surveyed in perpetuity.
                                              3
¶8     In an appeal from a justice court established as a court of record, the district court

functions as an appellate court and the appeal is confined to a review of the record and

questions of law. State v. Seaman, 2005 MT 307, ¶ 10, 329 Mont. 429, 124 P.3d 1137

(citing § 3-10-115(1), MCA). “This Court’s constitutional power and obligation of final

appellate review confer jurisdiction to hear an appeal from a district court’s ruling.”

Seaman, ¶ 10 (citations omitted). As such, we review the Justice Court’s factual findings

for clear error and its legal conclusions for correctness. Seaman, ¶ 10.

¶9     In reviewing the sufficiency of the evidence, we determine whether, upon viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. State v. LaMere,

2003 MT 49, ¶ 13, 314 Mont. 326, 67 P.3d 192.

¶10    Prichard contends the Justice Court erred by denying his motion for acquittal and

finding him guilty because the State failed to prove all elements of the offense. Prichard

argues that the State must prove whether the speed limit was “actually established” under

§ 61-8-309(1), MCA, or a temporary speed limit under § 61-8-309(2), MCA.

¶11    A fundamental principle of the criminal justice system is that the State must prove

each element of a crime beyond a reasonable doubt. State v. Laird, 2019 MT 198, ¶ 59,

397 Mont. 29, 447 P.3d 416 (citations omitted). If a defendant believes the State failed to

present evidence proving every element of the charged crime, they may request the court

dismiss the case for insufficient evidence. Laird, ¶ 59. A defendant is entitled to an

acquittal “if reasonable men could not conclude from the evidence taken in a light most



                                             4
favorable to the prosecution that guilt has been proven beyond a reasonable doubt.”

LaMere, ¶ 19 (citations omitted).

¶12    “The testimony of a single witness the [factfinder] finds credible ‘is sufficient for

proof of any fact, except perjury and treason.’” State v. French, 2018 MT 289, ¶ 16,

393 Mont. 364, 431 P.3d 332 (quoting § 26-1-301, MCA). An inference is “a deduction

which the trier of fact may make from the evidence.” Section 26-1-501, MCA. Inferences

“must be founded: (1) on a fact legally proved; and (2) on a deduction from that fact that

is warranted by a consideration of the usual . . . course of business . . .” Section 26-1-502,

MCA.

¶13    To prove Prichard guilty of violating § 61-8-309, MCA, the State needed to

introduce evidence that Prichard was traveling in excess of the posted speed limit. At the

bench trial, Deputy Norris testified that Prichard was traveling fifty miles per hour and that

the speed limit in the area Prichard was cited was thirty-five miles per hour. Prichard did

not present evidence rebutting Deputy Norris’s testimony. Instead, Prichard contends the

Justice Court improperly inferred the speed limit was established under § 61-8-309(1),

MCA.

¶14    Section 61-8-303(1), MCA, provides the following three basic speed limits: eighty

miles per hour for interstate highways (sixty-five miles per hour within an urbanized area);

seventy miles per hour daytime (sixty-five miles per hour nighttime) for all other public

highways; and twenty-five miles per hour for urban districts. Several exceptions exist to

these default speed limits. Section 61-8-310, MCA, allows local authorities to set special

school zone speed limits and serves as an exception to § 61-8-303, MCA. Another

                                              5
exception is found in § 61-8-312, MCA, which establishes special speed limits for heavy

trucks, truck tractors, and motor-driven cycles. Likewise, § 61-8-314, MCA, establishes

special speed limits for construction zones and work zones.

¶15    Section 61-8-309(1), MCA, serves as an additional exception to the speed limits set

forth in § 61-8-303, MCA. Pertinently, § 61-8-309(1)(a)(i), MCA, provides the state

transportation commission the authority to adjust speed limits from the default speed limits

of § 61-8-303, MCA:

       If the commission determines upon the basis of an engineering and traffic
       investigation that a speed limit set by 61-8-303 or 61-8-312 is greater or less
       than is reasonable or safe under the conditions found to exist at an
       intersection, curve, or dangerous location or on a segment of a highway less
       than 50 miles in length under its jurisdiction, or on a highway corridor under
       its jurisdiction greater than 50 miles in length on which increased crash
       frequency or fatal crash data is observed, the commission may set a
       reasonable and safe special speed limit at that location or corridor. In the case
       of a school zone adjacent to a state highway, the commission is not required
       to base its speed limit determination solely upon the results of the
       engineering and traffic investigation.

This statute also allows the commission to, pending completion of an engineering and

traffic investigation pursuant to subsection (1), “temporarily set a speed limit of not less

than 75 miles an hour on a segment of an interstate highway that it reasonably believes is

not suitable for the limit established in 61-8-303(1)(a).” Section 61-8-309(2), MCA. The

Department of Transportation is required to “erect and maintain appropriate signs giving

notice of special limits. . . . When the signs are erected, the limits are effective for those

zones at all times or at other times that the commission sets.” Section 61-8-309(3), MCA.

Speed limit signs are “official traffic control devices . . . presumed to have been placed by

an official act or at the discretion of a lawful authority.” Section 61-8-201(3), MCA. The

                                              6
“violation of a speed limit established under this section, except subsection (2), is a

misdemeanor offense and punishable as provided in 61-8-711.” Section 61-8-309(6)(a),

MCA.

¶16    Prichard was not driving a heavy truck. Nor was Prichard driving in a school or

construction zone. Section 61-8-303, MCA, does not provide a thirty-five mile per hour

speed limit. The only temporary speed limit allowed under § 61-8-309(2), MCA, is a speed

limit “of not less than 75 miles an hour on a segment of an interstate highway . . . .”

Prichard does not contend Floweree Road is an interstate highway, nor does the record

support such a conclusion. The speed limit on Floweree Road was thirty-five miles per

hour, less than the statutory minimum of seventy-five miles per hour under subsection (2),

inferring the speed limit could not be temporary. As subsection (2) could not apply, the

speed limit on Floweree Road must be a permanent speed limit established under

subsection (1). Moreover, Prichard does not contend the speed limit sign was improperly

posted, nor does he assert the speed limit was not thirty-five miles per hour. Rather,

Prichard focuses on the 1997 Session Law to argue the speed limit was not established

under § 61-8-309(1), MCA. We cannot say this inapplicable statute constitutes “reasonable

doubt.” Accordingly, the Justice Court properly inferred that the thirty-five mile per hour

speed limit was established under § 61-8-309(1), MCA.

¶17    Sufficient evidence existed to support the Justice Court’s conviction of Prichard.

Prichard’s conviction is affirmed.

¶18    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

                                            7
Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.


                                                 /S/ LAURIE McKINNON

We concur:

/S/ MIKE McGRATH
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                             8